Appeal from a decision of the Unemployment Insurance Appeal Board. The Unemployment Insurance Appeal Board has found on the record that the claimant left her employment without good cause. For this reason the board sustained the initial determination of the Industrial Commissioner ruling claimant ineligible for *841benefits. The decision is fully supported by the proof in the record. Claimant’s own testimony clearly shows her personal differences of opinion with fellow employees led to her leaving her job. Decision unanimously affirmed, without costs. Present — Bergan, P. J., Coon, Gibson, Herlihy and Reynolds, JJ.